Citation Nr: 0734058	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-41 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for loss of use of both 
lower extremities, claimed as secondary to service-connected 
low back condition.

2.  Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.

3.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America



ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active military service, and 
retired in December 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  By a December 1998 rating decision, the RO denied a claim 
of service connection for loss of use of both lower 
extremities.  Although notified of the denial that same 
month, the veteran did not appeal the decision and it became 
final.

2.  Evidence received since the December 1998 decision is 
cumulative, and not material.

3. Service connection is presently in effect for a major 
depressive disorder (100 percent); a low back disability (60 
percent); a residual right knee injury (0 percent); and a 
status post laparotomy with cholecystectomy and appendectomy 
recurrent (0 percent).

4.  The veteran has not asserted, nor does the record show, 
that he is blind or that his visual acuity in both eyes is 
permanently impaired or 5/200 or less as a result of service-
connected disability. 

5.  The veteran does not have ankylosis of one or both knees 
or one or both hips, or loss of use of either hand or either 
foot as a result of a service-connected disability.  
CONCLUSIONS OF LAW

1.  A December 1998 rating decision, which denied the 
veteran's claim of service connection for loss of use of both 
lower extremities, is final.  38 U.S.C.A. § 7105 (West 2002) 
(formerly Veterans Regulation No. 2(a), pt. II, par. III; 
Veterans Administration Regulation 1008; effective Jan. 25, 
1936, to Dec. 31, 1957); 38 C.F.R. § 20.200 (2007).

2.  Evidence received since the December 1998 RO rating 
decision is not material; the claim of entitlement to service 
connection for loss of use of both lower extremities is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.808 (2007). 

4.  The criteria for the grant of specially adapted housing 
assistance or a special home adaptation grant have not been 
met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.809, 3.809a (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a July 2004 letter, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claims, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
regard to his application to reopen a claim of service 
connection for loss of use of both lower extremities, the 
veteran has not been afforded a VA examination.  The Board 
notes that in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) specifically upheld the validity of 
3.159(c)(4)(iii), and held that in the absence of new and 
material sufficient to reopen a claim, VA was not required to 
afford a VA examination or obtain a medical opinion.  In 
regard to his remaining claims, the file contains multiple VA 
examinations assessing the veteran's service-connected 
disabilities.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duties 
to notify and assist obligations set forth in 38 U.S.C.A. 
§ 5103(a).  Overall, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.


Background & Analysis

I.  Loss of Use of Both Lower Extremities

The veteran filed his original claim for service connection 
for loss of use of both lower extremities in October 1997.  
In a December 1998 rating decision, the RO denied service 
connection for loss of use of both lower extremities, having 
determined that the evidence received in connection with the 
claim failed to establish any relationship between loss of 
use of both lower extremities and any disease or injury 
during military service.  Although notified of the denial 
that same month, the veteran did not appeal the decision and 
it became final.

The veteran filed his application to reopen his claim of 
service connection for loss of use of both lower extremities 
in April 2004.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency decision-
makers that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  

Evidence associated with the claims folder since the RO's 
December 1998 decision includes private and VA medical 
records dated since that time.  These  show that the veteran 
has loss of use of both lower extremities, a fact already 
established by the evidence of record in 1998.  There is also 
a diagnosis of mixed-sensory motor peripheral neuropathy; 
however, none of these records includes an opinion relating 
the veteran's "loss of use of both extremities" to his low 
back disability, or a disease or injury incurred during 
military service.  Furthermore, the veteran's service medical 
records are absent of any complaint, treatment, or diagnosis 
of peripheral neuropathy.  As such, the additional pieces of 
evidence are cumulative, and fail to address an unestablished 
fact necessary to substantiate the claim.  Consequently, VA 
has not received new and material evidence to reopen the 
veteran's claim, and this appeal must be denied.

II.  Adaptive Equipment

To warrant entitlement to automobile and/or adaptive 
equipment only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye. 38 C.F.R. § 3.808(a).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability. 38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  See also 38 C.F.R. 
§ 3.350(b).

The evidence does not show that the veteran demonstrates 
permanent loss of use of both hands and both feet due to 
service connected disability, or, permanent impairment of 
vision in both eyes, resulting in (1) vision of 20/200 or 
less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.

The veteran has not contended that he has vision impairment 
that would be a basis for this claim.  It is noted that the 
veteran has argued that he has loss of use of both lower 
extremities due to a service-connected low back disability.  
However, as noted above, the evidence of record does not 
provide a nexus between the loss of use of both lower 
extremities and the veteran's low back disorder, or a disease 
or injury incurred in military service.  Furthermore, the 
evidence does not demonstrate that the veteran has ankylosis 
of at least one knee or one hip due to a service-connected 
disability.  In the absence of a qualifying service-connected 
disability which is a threshold requirement, the 
preponderance of the evidence is against the claim. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only is not established. 

III.  Adaptive Housing

Under 38 C.F.R. § 3.809, a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a) may be extended to a veteran if the following 
requirements are met:  

(a)  Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service.  

(b)  Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total 
disability due to:  

(1)  The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair, or  

(2)  Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use 
of one lower extremity, or 

(3)  The loss or loss of use of one lower extremity 
together with residuals of organic disease or 
injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

(4)  The loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper 
extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  See C.F.R. § 
3.809(d).

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C. 2101(b) may be issued to a veteran who served 
after April 20, 1898, if the following requirements are met:  
	

(a)  The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under § 3.809 nor had the veteran 
previously received assistance in acquiring specially 
adapted housing under 38 U.S.C. 2101(a). A veteran who 
first establishes entitlement under this section and who 
later becomes eligible for a certificate of eligibility 
under § 3.809 may be issued a certificate of eligibility 
under § 3.809. However, no particular type of 
adaptation, improvement, or structural alteration may be 
provided to a veteran more than once. 

(b)  The veteran is entitled to compensation for 
permanent and total disability which 

(1) is due to blindness in both eyes with 5/200 
visual acuity or less, or 

(2) includes the anatomical loss or loss of use of 
both hands.

The veteran's service-connected disabilities are major 
depressive disorder, rated as 100 percent disabling; a low 
back disability rated as 60 percent disabling; a residual 
right knee injury rated as 0 percent disabling; and a status 
post laparotomy with cholecystectomy and appendectomy 
recurrent, rated as 0 percent disabling.  (Individual 
Unemployability had also been in effect since 1990.  
Effective in 1995, the veteran met the criteria for a 100 
percent schedular evaluation.)  

Here, the veteran's service-connected disabilities have not 
resulted in (a) the loss or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; (b) blindness in 
both eyes, having only light perception, plus the anatomical 
loss of loss of use of one lower extremity (c) loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair; or (d) loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Such findings are not shown in any of the medical evidence.

As outlined above, the veteran has claim that his loss of use 
of both lower extremities is due to a service-connected low 
back disability.  However, the evidence of record does not 
provide a nexus between the loss of use of both lower 
extremities and the veteran's low back disability, or a 
disease or injury incurred in military service.  Accordingly, 
the Board concludes that the criteria for entitlement to 
specially adapted housing assistance are not met. 




ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for loss 
of use of both lower extremities is denied.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied. 

Entitlement to specially adapted housing assistance or a 
special home adaptation grant is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


